DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 03/21/2022 has been acknowledged and entered. Claim 20, 24, 34 and 38 have been cancelled and new claims 39-42 have been added. 

Allowable Subject Matter
Claims 16-19, 21-23, 26, 29-33, 35-37 and 39-42 are allowed over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 16-19, 21-23, 26, 29-33, 35-37 and 39-42 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claim 16 including “depositing a third work function layer in the first and second device regions and on the first and second work function layers; and performing a treatment process on the third work function layer using titanium chloride and silane as precursors", the limitations of base claim 21 including “depositing a second portion of the capping layer on the second portion of the first work function layer, wherein depositing the first and second portions of the capping layer comprises depositing silicon dioxide” and the limitations of base claim 31 including “depositing a silicon capping layer on the first and second portion of the first work function layer, wherein the silicon capping layer comprises a silicon oxide material; and depositing a gate metal fill layer on the silicon capping layer. In particular, the prior art of record falls short with regards to teaching all of the specific steps for forming work function layers on the separate transistors on a substrate including performing the specific pretreatment process as set forth in claim 1 and forming the capping layer with the specific materials as claimed on the work function layers as described. 

In example:
(i) Smith et al. (U.S. Patent Pub. No. 2021/0013111) teaches depositing a gate dielectric layer on a plurality of nanowires, the plurality of nanowires formed in first and second device regions; depositing a first work function material on the plurality of nanowires in the first device region while blocking the second device region; unblocking the second device region to expose the gate dielectric layer, wherein remaining portions of the first work function material form a first work function layer; depositing a second work function material in the second device region while blocking the first device region; unblocking the first device region, wherein remaining portions of the second work function material forms a second work function layer; and depositing a third work function layer in the first and second device regions and on the first and second work function layers, but fails to specifically teach fails to the specific steps of depositing the first work function material in both device regions and then removing the first work function material in the second device region and depositing the second work function material in both device regions and then removing the second work function material in the first device region.
(ii) Yeh et al. (U.S. Patent Pub. No. 2016/0336194) teaches a method that includes using removing steps similar to that of the applicant rather than the blocking steps as taught by Smith. In particular, Yeh teaches depositing a first work function material in a first and second regions; removing portion of the first work function material from the second device region to expose a gate dielectric, wherein remaining portions of the first work function material form a first work function layer; depositing a second work function material in the first and second device regions; and removing portion of the second work function material from the first device region to expose the first work function layer, wherein remaining portions of the second work function material forms a second work function layer, but fails to specifically teach the limitations as mentioned above.
(iii) Lin et al. (U.S. Patent Pub. No. 2017/0330956) teaches forming a first gate structure (in region 14), comprising: depositing a gate dielectric layer on a substrate; depositing a first portion of a first work function layer on the gate dielectric layer; and depositing a first portion of a capping layer on the first portion of the first work function layer; and forming a second gate structure, comprising: depositing a second work function layer on the gate dielectric layer; depositing a second portion of the first work function layer on the second work function layer; and depositing a second portion of the capping layer on second portion of the first work function layer, forming a third gate structure, comprising: depositing a third work function layer on the gate dielectric; depositing a third portion of the first work function layer on the third work function layer, and depositing a third portion of the capping layer on the third portion of the first work function layer; and forming a fourth gate structure, comprising: depositing a fourth work function layer on the gate dielectric, depositing a fourth portion of the first work function layer on the fourth work function layer; and depositing a fourth portion of the capping layer on the fourth portion of the first work function layer, but fails to specifically teach wherein depositing the fourth work function layer comprises depositing tungsten carbide nitride and wherein the capping layer formed on the first and second gate structures comprises silicon dioxide.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        June 3, 2022

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894